Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 1 of 15 PageID #:6




                    EXHIBIT A
                                                                                Page 1 of 2
       Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 2 of 15 PageID #:7




                         Case Information Summary for Case Number
                                       2018-L-012435

         Filing Date: 11/15/2018                                  Case Type: CONTRACT
         Division: Law Division                                   District: First Municipal
         Ad Damnum:
                                                                  Calendar: W
         $1334982.00
                                           Party Information

         Plaintiff(s)                                             Attorney(s)
         MIDAMINES SPRL                                           HASSAN A ABBAS LAW
         LTD., AN I                                               OFFICE
                                                                  211 W WACKER #300
                                                                  CHICAGO IL, 60606
                                                                  (312) 522-7782
                                        Defendant Date of
         Defendant(s)                                             Attorney(s)
                                        Service
         KBC BANK NV; KBC
         GROUP NV

                                              Case Activity

         Activity Date: 11/15/2018                Participant: MIDAMINES   SPRL LTD., AN I
                                  CONTRACT COMPLAINT FILED
                    Court Fee: 368.00                         Attorney: HASSAN A ABBAS LAW
          Ad Damnum Amount: 1334982.00                                  OFFICE


         Activity Date: 11/15/2018                Participant: MIDAMINES   SPRL LTD., AN I
                                 CASE ELECTRONICALLY FILED
                                                              Attorney: HASSAN A ABBAS LAW
                                                                        OFFICE


         Activity Date: 11/15/2018                Participant: MIDAMINES   SPRL LTD., AN I




https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2018-L-012435&Se...           12/14/2018
                                                                                Page 2 of 2
       Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 3 of 15 PageID #:8


                                      CASE SET ON STATUS CALL
                     Date: 01/09/2019
                                                               Judge: SHELLEY DIANE M
               Court Time: 0930


         Activity Date: 11/15/2018                Participant: MIDAMINES    SPRL LTD., AN I
                             CASE SET ON INDIVIDUAL CALENDAR


         Activity Date: 12/03/2018                Participant: MIDAMINES    SPRL LTD., AN I
                                     AFFIDAVIT OF SERVICE FILED


         Activity Date: 12/05/2018                         Participant: MIDAMINES    SPRL LT
                                      ELECTRONIC NOTICE SENT
                                                               Judge: SHELLEY DIANE M
                                                             Attorney: HASSAN A ABBAS LAW
                                                                       OFFICE
                                                           Microfilm: LD000000000


                                                                                Back to Top


             Please note: Neither the Circuit Court of Cook County nor the Clerk of the
         Circuit Court of Cook County warrants the accuracy, completeness, or the currency
          of this data. This data is not an official record of the Court or the Clerk and may
                             not be represented as an official court record.

         If data does not appear in a specific field, we likely do not have the responsive data
                                        in our master database.




https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=2018-L-012435&Se...           12/14/2018
Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 4 of 15 PageID #:9
Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 5 of 15 PageID #:10
Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 6 of 15 PageID #:11
Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 7 of 15 PageID #:12
Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 8 of 15 PageID #:13
Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 9 of 15 PageID #:14
Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 10 of 15 PageID #:15
Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 11 of 15 PageID #:16
Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 12 of 15 PageID #:17
Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 13 of 15 PageID #:18
Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 14 of 15 PageID #:19
Case: 1:18-cv-08226 Document #: 1-1 Filed: 12/14/18 Page 15 of 15 PageID #:20
